  8:21-cr-00075-RFR-SMB Doc # 40 Filed: 09/13/21 Page 1 of 2 - Page ID # 120




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:21CR75

        v.
                                                               FINAL ORDER
DAVID A. FOREMAN,                                             OF FORFEITURE

                      Defendant.


       This matter is before the Court on the government’s Motion for Final Order of
Forfeiture (Filing No. 34) in the amount of $15,288. The Court has reviewed the record in
this case and finds as follows:

       1.     On June 30, 2021, the Court entered a Preliminary Order of Forfeiture (Filing
No. 30), see 21 U.S.C. § 853, based on David A. Foreman pleading guilty to Count II of
the Indictment (Filing No. 1) and admitting the Forfeiture Allegation.

       2.     On August 31, 2021, the government filed a Declaration of Publication
(Filing No. 33) regarding the posting of a Notice of Criminal Forfeiture, which was posted
on an official internet government forfeiture website, www.forfeiture.gov, for at least thirty
consecutive days.

       3.     The Court has reviewed the filings and finds no person or entity has filed a
petition asserting a claim in the subject property.

       4.     The government’s Motion for Final Order of Forfeiture should be granted.

       In light of the foregoing,

       IT IS ORDERED:
8:21-cr-00075-RFR-SMB Doc # 40 Filed: 09/13/21 Page 2 of 2 - Page ID # 121




   1.    The government’s Motion for Final Order of Forfeiture (Filing No. 34) is
         granted.
   2.    Defendant David A. Foreman is liable for a forfeiture money judgment in the
         amount of $15,288.
   3.    The government is directed to dispose of that currency in accordance with
         the law.
   4.    The forfeiture money judgment is final.

   Dated this 13th day of September 2021.

                                            BY THE COURT:



                                            Robert F. Rossiter, Jr.
                                            Chief United States District Judge




                                       2
